Name: Commission Directive (EU) 2016/882 of 1 June 2016 amending Directive 2007/59/EC of the European Parliament and of the Council as regards language requirements (Text with EEA relevance)
 Type: Directive
 Subject Matter: organisation of transport;  teaching;  humanities;  employment;  European construction;  transport policy;  land transport
 Date Published: 2016-06-03

 3.6.2016 EN Official Journal of the European Union L 146/22 COMMISSION DIRECTIVE (EU) 2016/882 of 1 June 2016 amending Directive 2007/59/EC of the European Parliament and of the Council as regards language requirements (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2007/59/EC of the European Parliament and of the Council of 23 October 2007 on the certification of train drivers operating locomotives and trains on the railway system in the Community (1), and in particular Article 31 thereof, Whereas: (1) Certain provisions in Annex VI to Directive 2007/59/EC regarding the language requirements of B1 level for train drivers represent an unnecessary high burden in very specific cases where train drivers only reach the border station of a neighbouring Member State, hence impacting on the continuity of cross-border operations. (2) Therefore it is necessary to reduce the superfluous linguistic burden in the sections between the borders and the stations situated close to the borders and designated for cross-border operations, by exempting the concerned train drivers from the language requirements of B1 level. (3) As prerequisite for the exemption, sufficient arrangements should be in place for ensuring communication between the concerned drivers and the staff of the infrastructure manager in routine, degraded and emergency situations, in order to avoid any negative impact on the safety of the railway system. (4) Transitional measures should be provided for train drivers who have obtained or will obtain their licence in accordance with Directive 2007/59/EC before the date of application of national provisions transposing this Directive. (5) Directive 2007/59/EC should therefore be amended accordingly. (6) The measures provided for in this Directive are in accordance with the opinion of the Committee referred to in Article 32(1) of Directive 2007/59/EC, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex VI to Directive 2007/59/EC is amended as set out in the Annex to this Directive. Article 2 Train drivers who have obtained or will obtain their licence in accordance with Directive 2007/59/EC before 1 July 2016 shall be considered to comply with its requirements. Article 3 1. Member States shall adopt and publish, by 1 July 2016 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 1 July 2016. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. 3. The obligations for transposition and implementation of this Directive shall not apply to the Republic of Cyprus and the Republic of Malta for as long as no railway system is established within their territories. Article 4 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 5 This Directive is addressed to the Member States. Done at Brussels, 1 June 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 315, 3.12.2007, p. 51. ANNEX Point 8 of Annex VI to the Directive 2007/59/EC is replaced by the following: 8. LANGUAGE TESTS 1. Drivers who have to communicate with the infrastructure manager on critical safety issues must have language skills in at least one of the languages indicated by the infrastructure manager concerned. Their language skills must be such that they can communicate actively and effectively in routine, degraded and emergency situations. They must be able to use the messages and communication method specified in the Operations and traffic management  TSI. 2. In order to satisfy the requirements provided for in paragraph 1, drivers must be able to understand (both listening and reading) and to communicate (both speaking and writing) according to level B1 of the Common European Framework of Reference for Languages (CEFR) established by the Council of Europe (1). 3. In case of sections between the borders and the stations situated close to the borders and designated for cross border operations, drivers of trains operated by a railway undertaking may be exempted by the infrastructure manager from the requirements of paragraph 2, provided that the following procedure is applied: (a) the railway undertaking shall request a derogation to the infrastructure manager for the concerned drivers. In order to ensure a fair and equal treatment of the applicants, to each submitted request for derogation the infrastructure manager shall apply the same assessment procedure, which shall be part of the network statement; (b) the infrastructure manager shall grant a derogation if the railway undertaking can demonstrate that it has made sufficient arrangements for ensuring communication between the concerned drivers and the staff of the infrastructure manager in routine, degraded and emergency situations, as provided for in paragraph 1; (c) railway undertakings and infrastructure managers shall ensure that the concerned staff is aware of those rules and arrangements and receive appropriate training through their safety management systems. (1) Common European Framework of Reference for Languages: Learning, Teaching, Assessment, 2001 (Cambridge University Press for the English version ISBN 0-521-00531-0). Also available on the Cedefop website: http://www.cedefop.europa.eu/